DETAILED ACTION
This correspondence is in response to the communications received October 24, 2022.  Claims 1-14 are pending. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
This Application claims benefit to an earlier filing date established by Provisional Application 63/141,144, which was filed January 25, 2021.  In the disclosure, the details with regard to the polysilicon grain sizes appears to be present.  Therefore, for purposes of examination, the effective date will be regarded as the date of the provisional application.


Election/Restrictions
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II method claims, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 24, 2022.


Relevant Prior Art
Chung et al. (US 9,379,175) in Fig. 3D, shown below.

    PNG
    media_image1.png
    404
    581
    media_image1.png
    Greyscale


	Yang et al. (US 2012/0181612) Fig. 9 shown below.

    PNG
    media_image2.png
    426
    727
    media_image2.png
    Greyscale



Amishiro et al. (US 2002/0123202) Fig. 1A-1B, shown below.

    PNG
    media_image3.png
    578
    574
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    330
    549
    media_image4.png
    Greyscale


Hahn et al. (US 8,987,107) Fig. 6M shown below.

    PNG
    media_image5.png
    571
    915
    media_image5.png
    Greyscale


Minami et al. (US 7,611,942) Fig. 3, shown below.

    PNG
    media_image6.png
    621
    774
    media_image6.png
    Greyscale


Min et al.  (US 7,648,884) Fig. 10, shown below.  Where 44 is a poly-Si resistor.  Helpful with the silicide contacts 128, 126, col. 6, lines 52-58.

    PNG
    media_image7.png
    475
    513
    media_image7.png
    Greyscale



Thei et al. (US 8,304,839) Fig. 9 shown below.

    PNG
    media_image8.png
    606
    848
    media_image8.png
    Greyscale


Tsai et al. (US 6,406,956) Fig. 12 shown below.

    PNG
    media_image9.png
    263
    629
    media_image9.png
    Greyscale

	
Yue et al. (US 6,191,018) Fig. 1E shown below.  However, the resistor is made from polycide which is converted from polysilicon.

    PNG
    media_image10.png
    543
    826
    media_image10.png
    Greyscale


Yeo et al. (US 7,183,593) Fig. 2b and 3, shown below.  May have the width dimension and others (resistor 200 with width W larger than 0.1 micron, preferably larger than 1 micron).

    PNG
    media_image11.png
    221
    385
    media_image11.png
    Greyscale


Wada et al. (US 6,924,544) Figs. 1 and 2, shown below.

    PNG
    media_image12.png
    540
    774
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    500
    665
    media_image13.png
    Greyscale


Takasu (US 6,586,282) Fig. 1F shown below.

    PNG
    media_image14.png
    339
    854
    media_image14.png
    Greyscale


Ishikawa et al. (US 5,751,050) Fig. 8 shown below.

    PNG
    media_image15.png
    418
    723
    media_image15.png
    Greyscale


Shimomura et al. (US 5,736,421) Fig. 24, shown below.

    PNG
    media_image16.png
    434
    826
    media_image16.png
    Greyscale



Applicant’s Claim to Figure Comparison
It is noted that this comparison is merely for the benefit of reviewers of this office action during prosecution, to allow for an understating of the examiner’s interpretation of the Applicant’s independent claims as compared to disclosed embodiments in Applicant’s Figures.  No response or comments are necessary from Applicant.

Understanding of advantages of small crystal grain size:
In applicant’s specification in paragraphs 0003-0005, it is discussed that when integrating polysilicon resistors into integrated circuits, several problems arise.  The characteristics of “matching”, “drift” and “1/f noise” are particularly of interest in the development of the improved integrated polysilicon resistor.  In the “matching” aspect, the intended resistance values compared to the manufactured resistor can deviate in an large amount from the intended resistance values.  In the “drift” aspect, the use of the resistor over time can yield significant changes in the resistance value.  In the “1/f noise” aspect, the effects upon the resistor from background radiation or internally generated noise which below a threshold frequency the noise tends to increase with the inverse of the frequency of the noise, thus the name “1/f noise”.  Applicant asserts that by providing polysilicon with crystal grains of dimensions that are smaller than 30 nanometers, these issues detailed above may be overcome.

    PNG
    media_image17.png
    363
    708
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    331
    708
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    229
    599
    media_image19.png
    Greyscale

Regarding claim 1, the Applicant discloses in Figs. 2I, 5A and 5B, a resistor (500, ¶ 0025) comprising:

a non-conductive surface (surface of the field oxide 210, ¶ 0018, since 210 is oxide, it is an insulator, so the surface of 210 would then be a “non-conductive surface”) over a semiconductor substrate (“Substrate 205”, ¶ 0018, where 210 is disposed upon 205);

a patterned polysilicon layer (“polysilicon resistor body 216”, ¶ 0019) on the non-conductive surface (216 on 210), 

the patterned polysilicon layer including polycrystalline silicon wherein at least 90% of grains in the polycrystalline silicon have a diameter of 30 nm or smaller (¶ 0022);

a first terminal (“resistor contact silicide 234”, ¶ 0020) connected to the patterned polysilicon layer (234 on both ends of 216, and one of the 508/510); and

a second terminal connected to the patterned polysilicon layer and spaced apart from the first terminal (as can be seen in Figs. 5A and 5B, the silicide layers are 508 and 510, so the other of one of the 508/501).

Regarding claim 8, the Applicant discloses in Figs. 1, 2I, 5A and 5B, an integrated circuit comprising: 

a semiconductor substrate (104, ¶ 0017, where 104 is analogous to 205); 

a non-conductive layer (210) located over the semiconductor substrate (210 on 205); 

at least one active component (polysilicon resistor 216/502) in or over the semiconductor substrate (transistor shown is “in” the substrate, whereas the resistor is “over” the substrate); and 

a resistor (216/502) including:

a patterned polysilicon layer (216) over the non-conductive layer (216 over 210), 

the patterned polysilicon layer including polycrystalline silicon wherein at least 90% of grains in the polycrystalline silicon have a diameter of 30 nm or smaller (¶ 0022);

a first terminal in the patterned polysilicon layer (234 shown on 216, or one of the 508/510);

a second terminal (other of 208/210) in the patterned polysilicon layer (in top surface of polysilicon layer) and spaced from the first terminal (both one of 208/210 and the other of 208/210 are formed at either side of 502); and

a resistive path between the first and second terminals in the patterned polysilicon layer (502 between 508 and 510).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2006/0166457) in view of Yeh et al. (US 8,796,772).


    PNG
    media_image20.png
    572
    859
    media_image20.png
    Greyscale

Regarding claim 1, the prior art of Liu discloses in Fig. 1, a resistor (see title, “Method of Making Transistors And Non-silicided Polysilicon Resistors For Mixed Signal Circuits”) comprising:

a non-conductive surface over a semiconductor substrate (the non-conductive surface of 60, “… field oxide regions (also known as Shallow Trench Isolation or "STI" regions) 60 …”, ¶ 0006, where 60 is formed over substrate 20, ¶ 0008);

a patterned polysilicon layer (the resistor 30 is composed of “polysilicon layer 100”, ¶ 0010) on the non-conductive surface (100 on 60), 

a first terminal connected to the patterned polysilicon layer (region of 100, that is under the one of 140/150 which connects to one side of 100); and

a second terminal connected to the patterned polysilicon layer (region of 100, that is under the other one of 140/150 which connects to one side of 100) and spaced apart from the first terminal (regions under each of the two wirings 14/15, can be seen at opposing ends of 100).

It is noted that the element claimed as “terminal” is interpreted to be the regions at both ends of the resistor where electrical wirings connect at an interface with the polysilicon resistor body.  

Liu does not disclose,
“the patterned polysilicon layer including polycrystalline silicon wherein at least 90% of grains in the polycrystalline silicon have a diameter of 30 nm or smaller”.

The prior art of Yeh discloses in Fig. 1A,
the patterned polysilicon layer (112) including polycrystalline silicon wherein at least 90% of grains in the polycrystalline silicon have a diameter of 30 nm or smaller (“the semiconductor layer 112 is composed of a layer of polycrystalline silicon.  In one embodiment, the polycrystalline silicon has a grain size of approximately 20 nanometers”, col. 5, lines 1-15).  Since the entirety of semiconductor layer 112 is made from polycrystalline silicon with a grain size of 20 nm, and there is no evidence that Yeh intends to have sub-regions with different sized grain sizes, then this teaching satisfies that the semiconductor layer 112 is completely made from this grain size polycrystalline silicon and therefore 100% of the grains are of the claimed grain size.  Yeh discusses the aim of the improvement in resistors by using polysilicon for the resistors in col. 3, lines 1-27, “Such integration may enable exploitation of superior characteristics of precision polysilicon resistors, e.g. versus tungsten resistors, with improvements in variability reduction, temperature coefficient and voltage coefficient improvements”.

Therefore, it would have been obvious to one having ordinary skill in the art at the
time the invention was effectively filed to use the “the patterned polysilicon layer including polycrystalline silicon wherein at least 90% of grains in the polycrystalline silicon have a diameter of 30 nm or smaller” as disclosed by Yeh for use in the system of Liu, for the purpose of reducing variation in the resistor characteristics which are not ideal for precise circuitry environments. G. TSM: Teaching, Suggestion, Motivation Test.

Regarding claims 2 and 9, Liu et al. disclose the resistor of claim 1 or 8, and Liu shows in Fig. 1, wherein the first terminal is at one end of the patterned polysilicon layer and the second terminal is at an opposing end of the patterned polysilicon layer (region of 100 under left most 140/150 is at one end of poly 100 of resistor 30 and another region of 100 under right most 140/150 is at the other end of poly 100 of resistor 30).

Regarding claims 3 and 10, Liu et al. disclose the resistor of claim 1 or 8, and Liu discloses in Fig. 1, wherein the semiconductor substrate includes a crystalline silicon substrate (“The semiconductor substrate 20 is a single-crystalline substrate …”, ¶ 0006) and the non-conductive surface is a top surface of a dielectric layer (“… field oxide regions (also known as Shallow Trench Isolation or "STI" regions) 60 formed within the semiconductor substrate 20 …”, ¶ 0006) formed over the crystalline silicon substrate (60 on 20).

Regarding claims 4 and 11, Liu et al. disclose the resistor of claim 1 or 8, and Liu discloses in Fig. 1, wherein the first terminal and the second terminal are silicided (one region of 100, under left most 140/150 is silicided with 160, ¶ 0012, as is the opposite region of 100 under right most 140/150 is silicided with 160).

Regarding claim 5, Liu et al. disclose the resistor of claim 1, and Liu discloses in Fig. 1,  further including a first conductive layer formed on a surface opposite the non-conductive surface on the first terminal and a second conductive layer formed on the surface opposite the non-conductive surface on the second terminal (both ends of 100 have 140/150 wirings connected on a surface of 100 that opposite to 60).

Regarding claim 6, Liu et al. disclose the resistor of claim 5, wherein the first conductive layer includes metal silicide (left most 140/150 conductive wiring structure includes silicide 160 on 100), and the second conductive layer includes metal silicide (right most 140/150 conductive wiring structure includes silicide 160 on 100).

Regarding claim 7, Liu et al. disclose the resistor of claim 1, and Liu discloses in Fig. 1, further comprising: 
a non-conductive layer (“dielectric insulation 130”, ¶ 0011) on the patterned polysilicon layer (130 covers 100); 
a first conductive via extending through the non-conductive layer and in conductive contact with the first terminal (discontinuity in 130 where left most 150/140 resides and this discontinuity exposes the top of left most region of 100 where silicide 160 is located); and 
a second conductive via extending through the non-conductive layer and in conductive contact with the second terminal (discontinuity in 130 where right most 150/140 resides and this discontinuity exposes the top of right most region of 100 where silicide 160 is located).

Regarding claim 8, the prior art of Liu discloses in Fig. 1, an integrated circuit (¶ 0005, “… FIG. 1 is a cross-sectional view of a semiconductor wafer 10 in accordance with the present invention. In the example mixed signal (i.e. analog and digital) integrated circuit application …”) comprising: 

a semiconductor substrate (“semiconductor substrate 20”, ¶ 0005);

a non-conductive layer located over the semiconductor substrate (60 over 20, ¶ 0006); 

at least one active component in or over the semiconductor substrate (see transistor 40 in 20, ¶ 0005); and 

a resistor (30, ¶ 0005) including:

a patterned polysilicon layer (the resistor 30 is composed of “polysilicon layer 100”, ¶ 0010) over the non-conductive layer (100 over 60), 

a first terminal in the patterned polysilicon layer (region of 100, that is under the one of 140/150 which connects to one side of 100);

a second terminal in the patterned polysilicon layer (other region of 100, that is under the one of 140/150 which connects to the other side of 100) and spaced from the first terminal (both noted regions are at each end of 100); and

a resistive path between the first and second terminals in the patterned polysilicon layer (as 30 is the resistor, then the poly-Si 100 is the pathway to perform the function of a resistor between the two wirings 140/150).

Liu does not disclose,
“the patterned polysilicon layer including polycrystalline silicon wherein at least 90% of grains in the polycrystalline silicon have a diameter of 30 nm or smaller”.

The prior art of Yeh discloses in Fig. 1A,
the patterned polysilicon layer (112) including polycrystalline silicon wherein at least 90% of grains in the polycrystalline silicon have a diameter of 30 nm or smaller (“the semiconductor layer 112 is composed of a layer of polycrystalline silicon.  In one embodiment, the polycrystalline silicon has a grain size of approximately 20 nanometers”, col. 5, lines 1-15).  Since the entirety of semiconductor layer 112 is made from polycrystalline silicon with a grain size of 20 nm, and there is no evidence that Yeh intends to have sub-regions with different sized grain sizes, then this teaching satisfies that the semiconductor layer 112 is completely made from this grain size polycrystalline silicon and therefore 100% of the grains are of the claimed grain size.  Yeh discusses the aim of the improvement in resistors by using polysilicon for the resistors in col. 3, lines 1-27, “Such integration may enable exploitation of superior characteristics of precision polysilicon resistors, e.g. versus tungsten resistors, with improvements in variability reduction, temperature coefficient and voltage coefficient improvements”.

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use the “the patterned polysilicon layer including polycrystalline silicon wherein at least 90% of grains in the polycrystalline silicon have a diameter of 30 nm or smaller” as disclosed by Yeh for use in the system of Liu, for the purpose of reducing variation in the resistor characteristics which are not ideal for precise circuitry environments. G. TSM: Teaching, Suggestion, Motivation Test.

Regarding claim 12, Liu et al. disclose the integrated circuit of claim 8, and Liu discloses in Fig. 1,
further including a metal-containing conductive layer (160, ¶ 0012, “silicide 160 is CoSi2”, wherein 160 is silicide, and Co is a metal of cobalt) formed on the first terminal and the second terminal (160 formed at regions which have been previously noted as the first and second terminals). 

Regarding claim 13, Liu et al. disclose the integrated circuit of claim 12, and Liu discloses, wherein the metal-containing conductive layer is silicide (¶ 0012, “silicide 160 is CoSi2”, wherein 160 is silicide, and Co is a metal of cobalt).

Regarding claim 14, Liu et al. disclose the integrated circuit of claim 8, and Liu discloses in Fig. 1, further comprising: 
an interlevel dielectric layer (130, ¶ 0011) over the patterned polysilicon layer (130 over 100); 
a first conductive via extending through the interlevel dielectric layer and in conductive contact with the first terminal (discontinuity in 130 where left most 150/140 resides and this discontinuity exposes the top of left most region of 100 where silicide 160 is located); and 
a second conductive via extending through the interlevel dielectric layer and in conductive contact with the second terminal (discontinuity in 130 where right most 150/140 resides and this discontinuity exposes the top of right most region of 100 where silicide 160 is located). 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797. The examiner can normally be reached M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B Green can be reached on (571) 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893